DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claims 1-9, 12 and 14-18 were rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US2017/0200283) in view of Tsutsumi (US2016/0021298), and Claims 10, 11 and 13 were rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US2017/0200283) in view of Tsutsumi (US2016/0021298) further in view of Sasaki (US2018/0033127).  Claims 1, 12, and 15-18 are independent.
	Applicant has amended independent claim 1 to include the limitations “a third filter unit configured to apply a third filter to the object region map generated by the generation unit before the first filter is applied thereto” and “the third filter is a filter that changes a pixel value of a target pixel that deviates from a tendency of a plurality of surrounding pixel values in the object region map so as to reduce an extent of the deviation from the tendency”.  Independent claims 12 and 15-18 are amended in a corresponding fashion.  Claims 10 and 13 have been canceled.  Examiner agrees with Applicant’s argument that the cited references alone or in combination fail to disclose or teach the amended claims because each reference fails to disclose the three filters and the order of the three filters is specified in the claims, whereas the references contain no rationale or basis for the particular sequence of image processing.

Allowable Subject Matter
3.	Claims 1-9, 11, 12 and 14-18 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667